ROSS, J.
(Dissenting):
I dissent from the majority opinion, for the reason that I conceive the principle of res adjudicata inapplicable. The parties in the case brought by the administrator were not the same as those in the case here involved. It is true that the administrator by virtue of §10509-167, GC, brings the action for the benefit of the beneficiaries, but though represented by the administrator, they are not parties. It is true also that the contributory negligence of the beneficiaries becomes an issue in the case to the extent of permitting the jury to take into consideration such contributory negligence, .if any, in determining the right of the beneficiaries to increase the aggregate amount of the verdict. This is the extent of the beneficiaries’ interest. A beneficiary is not entitled to be represented by counsel. He could take' no action either as to prejudice in the court or jury. He can file no pleadings. He cannot appeal from the judgment. To foreclose him as a party in such a proceeding from later litigating his own claims or defenses is to extend the principle of representative estoppel far beyond the bounds of the principles of res adjudicata. If the instant case were reversed, the force of the objections would be more manifest. The fact that the beneficiary was represented by the plaintiff administrator in the first action, and is now a defendant is, of course, beside the point. His direct participation in an action involving his culpability has not been litigated. The plaintiff in the instant action is entitled to have that culpability made a matter of exclusive litigation not connected with other issues.